Conley Byrd, Justice. The State seeks to take an appeal from an interlocutory order entered on February 19, 1976, following an Omnibus Hearing held pursuant to Ark. Rules of Criminal Procedure, Rule 20.3. The notice of appeal was filed the same date. After obtaining two extensions in the trial court for obtaining a transcript, the attorney general filed the record in this Court on May 20, 1976, Rule 36.10(c), of the Ark. Rules of Criminal Procedure, requires appeals by the state to be filed in this Court within 60 days after the filing of the notice. Since the present appeal was not filed within the 60 day period, the appeal is dismissed. Appeal dismissed.